DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The rotational joint of claim 8 is not seen in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the distal ends of claim 4, the protrusions of claim 4, rotational joint of claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claims 1, 8, 11 recite the term “may.” It is not clear if the limitations that follow the term are required or only optional.  
Claim 3 recites “resemble an "H" shape”. Not clear what form of a letter H is required by the claim. Uppercase, lowercase. IS the H angled?  

Claim 4 recites the limitation "the distal ends". There is insufficient antecedent basis for this limitation in the claim. Which part is considered the distal end? 
Claim 4 recites “the first support member and second support member further comprise protrusions that extend laterally from the distal ends of said support members”. Not clear from the drawings or the specification what devices are the protrusions. These are not referenced in the drawings. Is ref. 3300 the protrusions? 
Claim 5 recites “lateral protrusions conform in shape to the openings.” Not clear how they conform in shape. Are they of the same shape? Are they a complimentary shape?
Claims 8 recites “a relatively small shipping box.” The phrase "relatively small" is a relative term which renders the claim indefinite.  The phrase "relatively small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What size is considered small? 
Claim 11 recites a similar limitations and is similarly rejected. 
Claim 8 and 14 recites “rotational joint”. Not clear. Is a rotational joint the same as a revolute joint? A rotational joint is not seen in the specification or referenced in the drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by LeMole (6353969).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 rejected under 35 U.S.C. 103 as being unpatentable over LeMole (6353969) in view of Husa (4437480).
In regards to claim 1, LeMole discloses an apparatus for supporting and collapsing a kite frame that comprises (NOTE intended use, the apparatus is for supporting and collapsing and not integral with or part of, ref. 12): 
a first support member (Fig. 2A ref. 22), a second support member (ref. 32), a double revolute joint (as seen in Fig. 2A joint pivot points on ends ref. 36, 46), and
a support sheath (ref. 70) that is slidable over said first and second support members and double revolute joint ([0073] disclose ref. 70 sliding as a cover for joint in Fig. 2B);
while LaMole discloses a joint between two support members, the joint used to truncate the combined length span of the support members, LaMole does not expressly disclose: a double revolute joint as suggested in the figures 1 and 2 of the instant application, wherein the double revolute joint rotably connects the first support member to the second support member such that the first support member and second support member may each rotate so as to transition from a straight alignment to one where the support members overlap.
Husa teaches a double joint (Fig. 7 refs. 64, 66 pivot points) comprising a central link with  lateral prongs, the lateral prongs both extend outward on both ends of the central link and resemble an “H” shape (Fig. 7 not referenced, link with ref. 64, 66 pivot points), the joint permitting the support members to transition from a straight alignment to one where the support members overlap (Figs 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify LeMole with Husa by using the double joint of Husa with a central link with lateral prongs, the lateral prongs both extend outward on both ends of the central link and resemble an “H” shape in order to provide a more substantial central link to increase to strength of the revolute joint.       

In regards to claim 2, LeMole discloses the apparatus of claim 1 but does not expressly disclose: wherein said support sheath further defines a locking tab for holding said sheath firmly in place (Fig. 2 ref. 27 as suggested by ref. 3300 in the instant application). However, it would have been an obvious substitution of functional equivalents to substitute the detent of LaMole to lock the sheath in place over top of the joint, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

In regards to claim 3, LeMole discloses the apparatus of Claim 1 wherein the double revolute joint further comprises:
a central link (ref. 60); and
the central link comprises lateral prongs (Husa Fig. 7 prongs seen where openings for ref. 64, 66), wherein the lateral prongs both extend outward on both ends of the central link (Husa as seen in Fig. 7), so as to resemble an “H” shape (Husa as seen in Fig. 7), thereby creating channels through which the first support member and second support member insert and rotably connect (Husa Fig. 7 channel where refs. 80, 82 connect with central link), and feature openings (Husa Fig. 7 openings for refs. 64, 66).
Husa teaches a double revolute joint (Fig. 7 refs. 64, 66 pivot points) comprising a central link with  lateral prongs, the lateral prongs both extend outward on both ends of the central link and resemble an “H” shape (Fig. 7 not referenced, link with ref. 64, 66 pivot points).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify LeMole with Husa by using the double revolute joint of Husa with a central link with lateral prongs, the lateral prongs both extend outward on both ends of the central link and resemble an “H” shape in order to provide a more substantial central link to increase to strength of the revolute joint.       

In regards to claim 4, LeMole as combined discloses the apparatus of Claim 3 wherein the first support member (LeMole ref. 22) and second support member (LeMole ref. 32) further comprise protrusions that extend laterally from the distal ends of said support members (LeMole ref. 27, 38 Fig. 2B).

In regards to claim 5, LeMole as combined discloses the apparatus of Claim 4 but does not expressly disclose: wherein said lateral protrusions conform in shape to the openings in the lateral prongs (Husa ref. 64, 62 conform to shape of opening in central link) and insert into openings of the said lateral prongs (Husa refs 64, 62 fit into openings in central link), thereby connecting the first support member and second support member to the central link and permitting rotation of the first support member and second support member (connecting refs. 22, 32 of LaMole) by way of one or more intermediate elements).

In regards to claim 6, LaMole as combined discloses the apparatus of Claim 5 wherein the support sheath is moveable relative the first support member, central link, and second support member such that the support sheath slides laterally along the first support member and connects to the second support member, thereby encompassing the entirety of the central link (LaMole Fig. 2A discloses directional arrows for movement of sheath relative to refs. 22, 32 and central link).

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over  LeMole, Husa as applied to claim 6 above, and further in view of Goettker (7007967).
In regards to claim 7, LeMole as combined discloses the apparatus of Claim 6 wherein the support sheath further comprises a lock opening that secures the connection of the support sheath to the second support member.
Goettker teaches a shape conforming member for a revolute joint (Fig. 3 ref. 118 discloses as slot).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify LeMole as combined with Goettker by providing a lock opening to secure the connection of the support sheath to the second support member. 

Claim 8-14 rejected under 35 U.S.C. 103 as being unpatentable over Eddy (1666813) in view of LaMole.
In regards to claim 8, Eddy discloses a method of collapsing a kite frame to fit inside a box comprising the steps of:
obtaining a kite with a kite frame with at least one rotational joint (Eddy discloses kite (Fig. 1 with joints seen at least in Fig. 2 at  ref. 23); 
Eddy does not expressly disclose: sliding at least one support sheath away from said at least one rotational joint, 
LaMole teaches a rotational covered with a sleeve (see at least in Fig. 1 of LaMole) for collapsing a body.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Eddy with LaMole by incorporating the rotational joint with covering sheath of LaMole into the design of the kite in order to allow portion of the kite to be broken down and quickly assembled and to allow a smaller package to be shipped.
Eddy as combined further discloses: collapsing the kite frame by rotating at least one support member relative to said at least one rotational joint (LaMole Fig. 1 permits collapsing of joint as seen in figure);
and inserting the collapsed kite and kite frame into a box; whereby a relatively large kite may be shipped in a relatively small shipping box (Eddy page 2 line 66 discloses “can be compacted into a relatively small package especially suitable for a mail-order business” accordingly fit into a shipping box).

In regards to claim 9, Eddy as combined discloses the method of claim 8 further comprising shipping said kite and kite frame in said box (Eddy page 2 line 66 discloses “can be compacted into a relatively small package especially suitable for a mail-order business” accordingly fit into a shipping box).

In regards to claim 10, Eddy as combined discloses the method of claim 8 but does not expressly disclose: wherein said kite frame creates a kite wingspan when fully extended is in a range of about 50 to about 93 inches in length.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the kite wingspan when fully extended to be in a range of about 50 to about 93 inches in length in order to fit into fit easily into a box for shipping, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 11, Eddy as combined discloses the method of claim 8 but does not expressly disclose wherein said kite frame when fully extended creates a kite wingspan of at least 50 inches, whereby a relatively large kite may be shipped in a relatively small shipping box.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the kite frame when fully extended has a kite wingspan of at least 50 inches in order to fit into easily into a box for shipping, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 12, Eddy as combined discloses the method of claim 8 but does not expressly disclose: wherein said box is of a length measuring not greater than 18 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the box to be a length measuring not greater than 18 inches in order to easily fit the kite into a the box for shipping, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 13, Eddy as combined discloses the method of claim 8 wherein said box is of a width not greater than 8 inches, and a height not greater than 1.5 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the box is of a width not greater than 8 inches, and a height not greater than 1.5 inches in order to fit the kite easily into the box for shipping, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to method claim 14 is of similar scope as claim 8 and is similarly rejected using the Eddy and LaMole references. 

Conclusion
The prior art made of record and not relied upon and considered pertinent to applicant's disclosure cited on PTO 892. The cited references disclose a revolute joints as used to provide the ability to shorten or more compactly store items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642